Citation Nr: 1702181	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion, prior to October 31, 2014.

2.  Entitlement to an evaluation in excess of 30 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion, beginning October 31, 2014.

2.  Entitlement to a separate evaluation in excess of 20 percent rating for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to January 1997, and from March 1998 to July 2008.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision rendered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Board remanded the claim for cervical spine disability to the RO for further development.  In October 2015, the RO granted service connection for psychiatric disorder; consequently, there no longer remains a claim in controversy.  The RO additionally granted a separate 20 percent rating for cervical radiculopathy of the left upper extremity.  As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, it is part and parcel of the cervical spine disability on appeal.  Finally, the RO granted a 30 percent evaluation for the cervical spine disability effective from October 31, 2014.  The claim remains in controversy as less than the maximum benefit available was awarded and only for a portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  Prior to October 31, 2014, there was no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From October 31, 2014, there is no evidence of unfavorable ankylosis of the cervical spine.  

3.  The evidence does not show cervical radiculopathy of the left upper extremity that is productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to October 31, 2014, for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243, 5242 (2016). 

2.  The criteria for an evaluation in excess of 30 percent beginning on October 31, 2014, for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243, 5242 (2016).

3.  The criteria for a separate rating in excess of 20 percent for cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were in 2009 and 2015.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2009 and 2015 VA examinations contain range of motion studies; the 2009 examination also tested passive motion.  Both examinations tested whether there was pain with weight-bearing.  They contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also reviewed the Veteran's most recent VA examination findings, from 2015 and concludes that these findings are also sufficient for adjudication.  First, there is no opposite joint for the spine.  Second, active range of motion testing was provided and included comments on pain and functional loss during such testing, with weight-bearing.  Finally, there must be evidence of unfavorable ankylosis of the entire cervical spine or the functional equivalent to warrant a rating in excess of the current 30 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id. at Note (5).  Fixation of a spinal segment in neutral position, zero degrees, always represents favorable ankylosis.  The Veteran does not argue, nor does the evidence show that he has unfavorable ankylosis of the cervical segment of his spine.  Given this, the Board is satisfied that the examination findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the spine. 

The Veteran seeks entitlement to an evaluation in excess of 10 percent prior to October 31, 2014, and in excess of 30 percent thereafter for his cervical spine disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual disorders in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's cervical spine disability been rated under Diagnostic Codes 5003-5243.  38 C.F.R. § 4.71a.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual disorder on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual disorders, the number appropriate to the residual disorder will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that arthritis due to trauma, rated as degenerative arthritis under Diagnostic Code 5003, is the service-connected disorder, and intervertebral disc syndrome is the residual disorder. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

If there is evidence of Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a cervical spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. Id.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

At the outset, the Board finds that while there has been radiographic evidence of IVDS, on x-rays taken in 2009, the Veteran has not meet the requisite number of incapacitating episodes as defined by statute at any time throughout the appeal period and the General Rating Formula, particularly Diagnostic Code 5242, affords the Veteran the higher evaluations when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5242 for degenerative arthritis of the cervical spine, with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is for disability manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of cervical spine greater than 170 degrees but to greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent rating is assigned when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id. 

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2016).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (4).

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) in Diagnostic Codes 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture for his service-connected cervical spine disability is appropriately compensated by the currently assigned percentages and that evaluations in excess of those currently assigned are not warranted at any time during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007)

In this regard, prior to October 31, 2014, there was no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

Notably, on VA examination in 2009, forward flexion was to 40 degrees and extension to 25 degrees.  Left and right lateral flexion was both to 75 degrees and left and right lateral rotation were both to 40 degrees.  Passive motion was the same.  Combined range of motion of the cervical spine was 295 degrees.  Repetitive motion did not change his range of motion or his symptoms.  There was evidence of spasm but not severe enough to be responsible for abnormal gait or spinal contour.  Despite complaints of pain on examination in 2009, flexion was still possible to 40 degrees and extension to 25 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the spine due to the service-connected cervical spine disability.  Id.  Private medical records contain complaints of neck pain, but show good range of motion in flexion, extension, and lateral bending.  

From October 31, 2014, there was no evidence of unfavorable ankylosis of the cervical spine.  On VA examination in 2015 despite complaints of pain, forward flexion was to 15 degrees; extension was improved to 35 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 80 degrees and left lateral rotation was to 55 degrees.  There was no evidence of weakness, excess fatigability or incoordination.  The Veteran was able to perform repetitive testing without a change in range of motion. The examiner indicated that he was unable to say without resorting to mere speculation if pain, weakness, fatigability, or incoordination with repeated use over time or during flare-ups would limit functional ability because it was variable with repetitive use in real life.  Again there was evidence of spasm but not severe enough to be responsible for abnormal gait or spinal contour.  There was no guarding. 

Since October 31, 2014, documented pain on movement is clearly accounted for in the 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7; Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (holding that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable Diagnostic Code); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (finding that when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion).

In sum, an initial rating in excess of 10 percent is not warranted prior to October 31, 2014, or in excess of 30 percent thereafter.  Prior to October 31, 2014, there was no evidence of: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to warrant a rating in excess of 10 percent.  From October 31, 2014, there was no evidence of unfavorable ankylosis of the cervical spine, or the functional equivalent, to warrant a rating in excess of 30 percent.  

The RO additionally assigned a separate 20 percent rating for cervical radiculopathy of the left upper extremity effective from October 31, 2014; the Veteran did not appeal that effective date.  Regardless of the effective date, the Board would note that despite subjective complaints of radicular pain prior to October 31, 2014, neurological examination performed in 2009 showed no objective cervical radiculopathy.  In fact, cervical radiculopathy of the left upper extremity was not objectively confirmed until VA examination in 2015. 

A distinction is made between the Veteran's major/dominant and minor handedness when rating diseases of the peripheral nerves. 38 C.F.R. § 4.69.  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.  The 2015 VA examiner indicated that C5/6 (upper radicular group) and C7 (middle radicular group) nerve roots were involved. 

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8511 when there is evidence of paralysis of the middle radicular group.  38 C.F.R. § 4.124a; Diagnostic Code 8511.  Incomplete paralysis of the middle radicular group warrants a 20 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 30 percent evaluation for "moderate" symptoms involving the minor arm.  38 C.F.R. § 4.124a; Diagnostic Code 8511.  Incomplete paralysis of the middle radicular group warrants a 40 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the middle radicular group, a 60 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Id.  

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8510 when there is evidence of paralysis of the upper radicular group.  38 C.F.R. § 4.124a; Diagnostic Code 8511.  Incomplete paralysis of the middle radicular group warrants a 20 percent evaluation for "mild" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 30 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the middle radicular group warrants a 40 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the upper radicular group, a 60 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id.  

Based on a longitudinal review of the record, the Board finds that the Veteran's left upper extremity symptomatology and disability picture is appropriately compensated by no more than a 20 percent evaluation.  The 2015 VA examiner found that the severity of left upper extremity was no more than mild.  The Veteran did not have any other neurologic abnormalities related to his cervical spine disorders such as bowel or bladder problems.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine and cervical radiculopathy disabilities, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disabilities varied to such an extent that ratings greater or less than those currently assigned would be warranted.  See Fenderson, 12 Vet. App. at 125-126 (1999); Hart, 21 Vet. App. at 507.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected cervical spine disability was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243, 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to October 31, 2014, there was no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  From October 31, 2014, there is no evidence of unfavorable ankylosis of the cervical spine.  The Veteran's cervical radiculopathy of the left upper extremity was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8511.  There was no evidence of moderate incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned.   Evaluations in excess of those assigned are provided for certain manifestations of cervical spine disability and cervical radiculopathy of the left upper extremity, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243, 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected cervical spine disability and cervical radiculopathy render him unable to obtain or retain substantially gainful employment.  On examination in 2009, the Veteran had only lost two days from work for physician appointments for his low back, not his cervical spine disability, during a 12-month period.  There were no significant effects on his usual occupation as a turbine engineer.  On the most recent VA examination in 2015, the examiner simply noted that the Veteran would have difficulty with movement of his head with activities of daily life.  Accordingly, the Board concludes that a claim for entitlement to a total rating for compensation based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching these decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent prior to October 31, 2014, and in excess of 30 percent thereafter, for his cervical spine disability and a separate evaluation in excess of 20 percent for his cervical radiculopathy of the left upper extremity, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion, prior to October 31, 2014, is denied.

An evaluation in excess of 30 percent for status post cervical anterior fusion of C5-6 and discectomy for C6-7 disc protrusion, beginning October 31, 2014, is denied.

A separate evaluation in excess of 20 percent rating for the service-connected cervical radiculopathy of the left upper extremity is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


